Abated and Opinion Filed August 18, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-01131-CR

                        RAY DON WILSON, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

                On Appeal from the 291ST Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F18-75289-U

                         MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Nowell
                            Opinion by Justice Nowell
      Appellant Ray Don Wilson was convicted by a jury of murder and sentenced

to seventy years’ imprisonment. On appeal, appellant’s counsel filed an Anders brief

in which she concluded there were “no non-frivolous grounds for appeal.”

Thereafter, appellant filed a pro se response arguing ineffective assistance of counsel

by both his trial and appellate counsel and prosecutorial misconduct by the State.

      When an appellate court receives an Anders brief from an appellant’s court-

appointed attorney asserting that no arguable grounds for appeal exist, we must

determine that issue independently by conducting our own review of the entire

record. Anders v. California, 386 U.S. 738, 744 (1967) (emphasizing the reviewing
court, and not appointed counsel, determines whether the case is “wholly frivolous”

after fully examining the proceedings); Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991) (quoting Anders). An appeal is “wholly frivolous” or “without

merit” when it “lacks any basis in law or fact.” McCoy v. Court of Appeals, 486 U.S.

429, 438 n.10 (1988). Arguments are frivolous when they “cannot conceivably

persuade the court.” Id. at 436. An appeal is not wholly frivolous when it is based

on “arguable” grounds. See Anders, 386 U.S. at 744.

      If, after conducting an independent review of the record, we conclude that

“appellate counsel has exercised professional diligence in assaying the record for

error” and agree the appeal is frivolous, we should grant counsel’s motion to

withdraw, Meza v. State, 206 S.W.3d 684, 689 (Tex. Crim. App. 2006), and affirm

the trial court’s judgment. In re Schulman, 252 S.W.3d 403, 409 (Tex. Crim. App.

2008). However, if we conclude “either that appellate counsel has not adequately

discharged [her] constitutional duty to review the record for any arguable error, or

that the appeal is not wholly frivolous, notwithstanding appellate counsel’s efforts,”

we must abate the appeal and return the cause to the trial court for the appointment

of new appellate counsel. Meza, 206 S.W.3d at 689; see also Crowe v. State, 595

S.W.3d 317, 318–19 (Tex. App.—Dallas 2020, no pet.) (recognizing and applying

these rules).

      This Court takes its obligations under Anders seriously and we strictly enforce

the requirements of Anders. Arevalos v. State, No. 05-19-00466-CR, 2020 WL

                                         –2–
5087778, at *2 (Tex. App.—Dallas Aug. 28, 2020, no pet.) (mem. op., not

designated for publication); see also Celaya v. State, No. 05-18-00391-CR, 2020

WL 4251249, at *2 (Tex. App.—Dallas July 24, 2020, no pet.) (mem. op., not

designated for publication) (stating this Court “has grown weary of pro forma Anders

briefs that do not reflect that appellate counsel has conducted a conscientious and

thorough review of the law and the facts in full compliance with the requirements of

Anders.”).

      After conducting an independent review of the record in this case, we

conclude that appointed counsel has not met her obligations under Anders. For

example, while appointed counsel discusses many of the objections made by defense

counsel, she does not discuss any of the State’s objections and the trial court’s rulings

thereon. An Anders brief filed in a contested case must describe any objections

raised and ruled on during trial and “discuss either why the trial court’s ruling was

correct or why the appellant was not harmed by the ruling of the trial court.” High

v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). Nothing in

Anders or High limits that discussion to only defense objections. Arevalos, 2020 WL

5087778, at *3. Indeed, the necessity of discussing the State’s objections and the

rulings thereon becomes increasingly clear if those objections and rulings prevented




                                          –3–
the defense from admitting evidence or pursuing a line of questioning, cross-

examination, or impeachment of any witness.1 Id.

        This example is a mere illustration of matters that remain to be investigated

in this record. We note that this case was a jury trial to determine whether appellant

is guilty of murder, and the record contains many objections and rulings that were

adverse to appellant. While we express no opinion about whether there are

meritorious issues in this case, we are not satisfied that the brief filed by appointed

counsel is based upon the type of review envisioned by Anders, i.e., a conscientious

and thorough review of the law and facts. Kelly v. State, 436 S.W.3d 313, 318 (Tex.

Crim. App. 2014); In re Schulman, 252 S.W.3d at 407-08. Consequently, we grant

appointed counsel’s motion to withdraw and strike the amended Anders brief filed

by appointed counsel.

       We remand this case to the trial court and order the trial court to appoint new

appellate counsel to represent appellant. New appellate counsel should investigate

the record and either (1) file a brief that addresses arguable issues found within the

record, or (2) if, after a thorough and professional review of the record, counsel

identifies no such arguable issues, file an Anders brief that complies with the

requirements of Anders and High.




   1
      The trial court sustained numerous objections lodged by the State during appellant’s cross-
examination of Officer Jeffrey Abeare, surrounding cell phone messages from the victim to appellate,
potentially preventing appellant’s trial counsel from presenting self-defense evidence.
                                               –4–
       We further order the trial court to inform this Court in writing of the identity

of new appellate counsel, new appellate counsel’s contact information, and the date

counsel is appointed.

      We remove this appeal from the submission docket and abate the appeal for

the trial court to comply with the dictates of this opinion.




                                            /Erin A. Nowell//
                                            ERIN A. NOWELL
191131f.u05                                 JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)




                                          –5–